 MILWAUKEE ENGINE & EQUIPMENT CORP.Milwaukee Engine & EquipmentCorp. (Formerly M.H. Equipment,Inc.)andLodge1553,InternationalAssociation of Machinists and Aerospace Workers,AFLr-CIO. Case 38-CA-1243July 21, 1972DECISION AND ORDERBy MEMBERS FANNING, JENKINS, ANDKENNEDYOn November 8, 1971, Trial Examiner Paul E. Wellissued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief, and the General Counsel filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,andi conclusions' as modified herein.The Trial Examiner, relying onBurns,2found thatRespondent is a successor-employer and that byfailing and refusing to recognize and bargain withtheUnion it violated Section 8(a)(5) and (1). TheTrialExaminer further found that as a successor-employer Respondent was required to honor itspredecessor'scontractwith the Union for thecontract's term and that its failure to do so alsoconstituted a violation of Section 8(a)(5) and (1).InBurns,the Second Circuit3 enforced the Board'sorder insofar as it related to the Board's findings thatBurns was a successor and was, therefore, obliged tobargain with the union. However, it further held thatthe Board had exceeded its powers in ordering Burnsto honor the collective-bargaining agreement of itspredecessor,Wackenhut. The Supreme Court af-firmed the Second Circuit's decision-.4 "In light of the Supreme Court's holding that asuccessor-employer is not obliged to honor thecollective-bargainingagreement executed by itspredecessor,we find that the Respondent did notviolateSection 8(a)(5) by refusing to honor thecontract entered into by its predecessor,M. H.Equipment, and the Union. We shall thereforemodify the Trial Examiner's findings, conclusions,and recommendations accordingly.IThe Respondent's requestfor oral argument is herebydenied as, in ouropinion, the record, exceptions, and bnefs adequatelypresent the positionsof the parties2William JBurnsInternationalDetective Agency, Inc,182 NLRB 348CONCLUSIONS OF LAW3451.All full-time and part-time lift truck mechan-ics,servicemen, helpers, field service men, partsmen, and working foremen employed at Respon-dent's Rockford facility, excluding all other employ-ees,office clerical employees, guards, professionalemployees and supervisors, as defined in the Act,constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.2.By failing and refusing on July 9 and thereafterto recognize and bargain with the Union as exclusivebargaining representative of its employees in theabove-described appropriate unit, Respondent hasengaged in and-is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.3.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices violative of Section 8(a)(1) and(5) of the Act, we shall order that it cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act. We shallorder Respondent to bargain, upon request, with theUnion, and, if any understanding is reached, embodysuch understanding in a signed agreement.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended the National LaborRelationsBoard hereby orders that Respondent,Milwaukee Engine & Equipment Corp., Rockford,Illinois, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to recognize and bargain, uponrequest, with the Union as the exclusive bargainingrepresentativeof its employees in the above-de-scribed unit.(b) In any like or related manner interfering with,restraining,or coercing employees in the tightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which itisfound will effectuate the policies of the Act:(a)Upon request, bargain with the Union as theexclusive representative of its employees in the3441 F 2d 911 (C A 2, 1971)4Affdsub nom N LR BvBurns InternationalSecurity Services, Inc,404 U S 822198 NLRB No. 56 346DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its Rockford, Illinois, operation copiesof the attached notice marked "Appendix." 5 Copiesof said notice, to be furnished by the Officer-in-Charge for Subregion 38, after being duly signed byRespondent's representative, shall be posted by itimmediately upon receipt thereof and maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by it to assure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Officer-in-Charge for Subregion 38,in writing, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.5 In the eventthat this Orderis enforcedby a Judgment of a UnitedStates Court of Appeals, the wordsin thenotice reading "Posted by Orderof theNational LaborRelations Board" shall read "PostedPursuant to aJudgmentof the United States Court of Appeals Enforcingan Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL bargain collectively upon request withLodge 1553, International Association of Ma-chinists and Aerospace Workers,AFL-CIO, asthe exclusive bargaining representative of ouremployees in the following appropriate unit, andembody in a signed contract any agreementreached:All full-time and part-time lift truck me-chanics,servicemen,helpers,field servicemen, parts men and working foremenemployed at our Rockford facility,excludingall other employees,office clerical employ-ees,guards,professional employees andsupervisors,as defined in the Act.WE WILL NOTin any like or related mannerinterferewith,restrain, or coerce our employeesin the exercise of their rights to join or assist theUnion or any other labor organization, orotherwise engage in activities protected by theAct.MILWAUKEE ENGINE &EQUIPMENT CORP.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Savings Center Tower, 10th Floor,411Hamilton Boulevard, Peoria, Illinois 61602,Telephone 309-673-9061, Ext. 282.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On August 21 Lodge1553, International Association of Machinists and Aero-spaceWorkers, AFL-CIO, hereinafter called the Union,filed a charge with the Officer-in-Charge of Subregion 38of the National Labor Relations Board, hereinafter calledthe Board, alleging that Milwaukee Engine & EquipmentCorp.,hereinafter calledMEE, successor to M. H.Equipment, Inc., hereinafter called MH, violated Section8(a)(1) and (5) of the Act by refusing to recognize theUnion as the bargaining representative of its employees inRockford, Illinois. On August 20 the General Counsel, bythe said Officer-in-Charge, issued a complaint and noticeof hearing alleging that MEE violated Section 8(a)(5) of theAct by refusing to recognize and bargain with the Unionand by refusing to honor the collective-bargaining agree-ment entered into by the Union with MH, the predecessortoMEE. By its duly filed answer MEE admitted thejurisdictional facts, but denied that it is a successor to MH,and denies that it has any duty to bargain with the Union.On the issues thus joined, a hearing was held before meon September 21, 1971, at Rockford,Illinois.All partieswere present and had an opportunity to calland examinewitnesses, to adduce relevant and material evidence, toargue on the record and to file briefs. Briefs have beenreceived from the General Counsel and Respondent.On the entire record in the case and in consideration ofthe briefs I make the following:FINDINGS OF FACT1.THE BUSINESS OF MEEMEE is a Wisconsin corporation doing business inWisconsin and in Rockford,Illinois,engaged inthe salesand service of material-handling and construction equip-ment. At the Rockford facility, which MEE has occupiedsinceJuly 9, 1971, MEE has a reasonable expectation ofannually selling material-handling and construction equip-ment and performing services valuedin excessof $500,000and of purchasing and receiving such equipment valued inIAll dates herein are in theyear 1971. MILWAUKEE ENGINE & EQUIPMENT CORP.347excess of $50,000 transporteddirectlyto the Rockford/facilityfrom States other than the State of Illinois.MEE admittedly is and has been at all times materialherein an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundUntil July 8 MH operated a facility in Rockford, Illinois,at which it sold and serviced material-handling equipment,primarily that manufactured by the Hyster Company. Italso sold and serviced secondhand equipment.The employee complement at the time consisted of anoffice girl, a working foreman, a parts man and fourservicemen. The Union was recognized as the collective-bargaining representative of a unit consisting of all full-time and part-time lift truck mechanics, servicemen,helpers, field servicemen, parts men, and working foremen,excluding all other employees, office clerical employees,guards, professional employees and supervisors. The unitthus described is, in effect, an all employee unit, and at theRockford facility only the office clerical employees werethus excluded.In June 1971 Hyster Company awarded the franchise fora territory theretofore served by MH consisting of fivecounties in northern Illinois toMEE. MH not onlyrelinquished the franchise but moved out of the building itoccupied and turned over to MEE documents relating tocustomers who had purchased Hyster equipment on whichMH had service policies. In addition, Respondent hired allof the employees formerly employed by MH, and retainedthe working foreman as service manager. The employeescontinued to do the same type of work using the sameequipment in the same place under the same workingforeman.On June 25 MH notified the Union that it was closing itsfacilityand terminating the employees at the close ofbusiness July 8. The employees notified the Union whichimmediately met with MH and reached agreement with itto pay the holiday, vacation and other benefits called forby the contract, but not to pay anything in the nature oftermination pay because MH had been informed by MEEthat it would take over the entire complement of employ-ees.Thereafter theUnion, on June 25, met with theemployees and secured from each of them a new signedauthorization card directed toMEE and dated July 9.The following day, June 26, five of the employees weretaken by MEE to its Milwaukee plant where they met thepersonnel, including members of the management of MEE.Sometime thereafter, for reasons not explicated on therecord, the shop steward took a poll of the five employeesin the unit and determined that they did not wish to befurther represented by the Union.The Union demanded recognition of MEE and demand-ed that the contract be adopted by it as a successor to MH.On July 12 MEE, by its general manager, wrote a letter tothe Union stating that it was not a successor to MH, whichwas continuing its business in other places, and otherbusiness in Rockford2 and stating that he had beennotified by the employees at Rockford that they had had ameeting and concluded that "they will ask you to representthem." The Union wrote back on July 15 acceptingrecognition and offering to meet and negotiate regardingchanges which might be mutually agreeable. On July 21MEE Secretary Vandenburg wrote back to the Unionstating that the general manager who had signed the letterof July 15 was no longer connected with the Company andthat he was not correct in his representation of the attitudeof the employees, stating further that from the investiga-tion conducted by Secretary Vandenburg, "it is quite clearthatour employees at Rockford do not want to berepresented either by the IAM or by any other union." Theletter further suggested that there was no connectionbetween MEE and MH, that MEE does not consider thecontract binding on it and suggesting that the question ofrepresentation be determined by a Board election. TheUnion responded by filing the instant charge.The record reveals that after the employees startedworking for MEE at least one of them received a wageincrease of 5 cents an hour, although there was no changein his duties. Further, although, from the testimony of thesole employee called as a witness by MEE, it is not clearwhen it took place, the employees were advised that theywould be included in the profit-sharing plan already inforce among MEE's other employees.Discussion and ConclusionsThe General Counsel contends that MEE is a successor-employer to MH and as such is obligated to honor thecollective-bargaining agreement negotiated by its predeces-sor covering the employees here concerned. The Board inWilliam J Burns International Detective Agency, Inc.,182NLRB No. 50, held that "absent unusual circumstancestheAct imposed such an obligation" on a successoremployer.MEE contends first that it is not a successor-employerwithin the meaning of the Board's decisions in that field,and second, that if it were a successor-employer unusualcircumstances exist which vitiate its duty to recognize theUnion or adopt its contract with the predecessor.It is clear that MEE is a successor-employer within thedefinition of that term which the Board has adopted andapplied inmany cases. The "employing industry" isunchanged. MH conducted what was in effect a HysterCompany sales franchise in Rockford using a place ofbusiness, a group of employees, the sole supervisor on thepremises and doing the same activities of selling andservicingHyster equipment and related equipment thatwas taken over by Respondent on July 9. No facet of the"employing industry" is shown to have changed exceptthat the manager for MH, who was not based in Rockford,2There is no evidence that MH has had any businessinterest inRockford since July 8 348DECISIONSOF NATIONALLABOR RELATIONS BOARDhas been replaced by the manager for MEE, who also isnot based in Rockford. The sole supervision continues tobe the working foreman who now bears the title of servicemanager, but does the same work. MEE, by its evidence,showed thatallof its salesof new equipment have beenHyster products; there is no showing that any product isoffered by MEE that was not offered theretofore by MHand no servicesperformed byMEE that were nottheretofore performed by MH. Under the circumstancesthere canbe no question that the employing industry hasremained the same and that MEE in taking it over, hasadded nothing but top management; in this respect thecaseisprecisely like that inWilliam J. Burns, etc., supra.With regard to the exceptional circumstances raised byMEE, i.e., the determination by the employees not to berepresented any further by the IAM, the record reveals thaton July 9 when MEE had taken over the enterprise inRockford, the Union demanded recognition and in factfurnished cards to support its claim of representation.These cards had been filled out by the employees on June25 but dated July 9, the day that the takeover wasaccomplished. The then manager, Harmon, checked thecards and acknowledged that they were signed by theemployees which had been hired by MEE, but declined togo forward until he had had an opportunity to check out tohis own satisfaction the employee sentiment. Thereafter,on July 12, Harmon addressed a letter to the Union statingthat he had been notified by his employees that they had ameeting and concluded that they "will ask you to representthem." MEE contends that the letter was incorrect, that anegative was inadvertently left out of the quoted sentenceby Harmon. However, so such claim was made to theUnion, nor does it appear to have been raised at any timeprior to the hearing. On the contrary, on July 21 afterHarmon's connection was severed, Secretary Vandenburgof Respondent wrote to the Union stating "Mr. Harmonwas not correct when he told you of the attitude of theMEE employees of Rockford about wanting to berepresented by a union. From my own investigation it isquite clear that our employees at Rockford do not want tobe represented either by the IAM or by any otherunion."Vandenburg stated that he never talked with theemployees prior to July 30, so the investigation he referredto must have taken place on that date or on the 21st. I seeno warrant for interpolating a negative into Harmon'sletteras Respondent would have me do.MEE contends that the employees decided before July 9that they would not be represented by the Union. This issupported by the testimony of employee Leffler, whostated that after the visit of the employees to MEE'sMilwaukee plant they held a meeting within a few days, atwhich the shop steward polled the employees about theirdesire. One employee was not present and was telephonedand agreed to go along with the rest.If I find this account to be correct, that this took placewithin a few days, it would have been before the first ofJuly, yet Harmon, on July 9, stated that he would himselfask the employees, and on July 12, stated that he had doneso and that they wished to be represented by the Union.Accordingly I discredit the testimony of employee Lefflerthat the meeting took place before July 1.The record does not reveal what caused the employees tochange their minds after June 25 when they all signed newcards asking the Union to represent them. I could inferthat the wage rates and the possibility of profit sharingmay have entered into their calculations. I find it hard tobelieve that Leffler did not know he was getting a wageraise until he found it in his check, as he testified. I notethat in testifying about the employee meeting at which theemployees decided not to be represented by the UnionLefflerwas asked by Respondent's counsel "now whathappened at this meeting?" and answered:Well, we all got together, they wanted to know if wewanted-they wanted to know if we wanted to keep theUnion in-keep the Union and we all voted no.Leffler was not asked who "they" were that wanted toknow if "we," obviously referring to the employees, wantedto keep the Union. He could not have been referring to theUnion since the last contact with the Union had resulted inallfive of the employees signing authorization cards. Itmight not be stretching to infer that "they" refers to MEE.It is notable that there is no evidence that any employeeever asked to have his card back or informed the Unionthat he no longer wished to be represented by it.Ihave concluded that MEE isa successor-employer. Iconclude further that MEE was not faced with circum-stances warranting a refusal to continue recognition of theUnion. In fact, recognition was afforded by MEE whenHarmon checked the cards and wrote the letter on July 12.Itwas not until July 21 that Respondent declinedrecognition of the Union. The situation thus is no differentfrom the situation of any employer with a union contractwho is notified of the disaffection of employees from theirunion. For the term of the contract (or for the term of acertification year in some cases) the recognition cannot bewithdrawn. Under the authority of theBurnscase citedabove, I find that MEE isa successor-employer and isrequired to honor the contract with the Union for its term.MEE, by failing and refusing to recognize the Union or tohonor the contract, has violated Section 8(a)(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of MEE set forth in section III, above,have a close, intimate and substantial relation to trade,traffic and commerce among the several States, leading tolabor disputes, burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.All full-time and part-time lift truck mechanics,servicemen, helpers, field servicemen, partsmen, andworking foremen employed at MEE's Rockford facilities,excluding all other employees, office clerical employees,guards, professional employees and supervisors, as definedin the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.2.By failing and refusing on July 9 and thereafter torecognize and bargain with the Union as the exclusivebargaining representative of its employees in the above-described appropriate unit, and by failing to honor, adopt MILWAUKEE ENGINE & EQUIPMENT CORP.and enforce the existing contract between MH and theUnion,MEE has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that MEE has engaged in unfair laborpractices violative of Section 8(a)(1) and (5) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.I shall recommend that MEE be ordered to bargain uponrequest of the Union, and, if any understanding is reached,embody such understanding in a signed agreement. Irecommend further that MEE be ordered to honor, adoptand enforce retroactively to July 9 the collective-bargain-ing agreement between MEE as successor to MH and theUnion.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 3ORDERRespondent, Milwaukee Engine & Equipment Corp., itsofficers, agents, successors and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively upon request fromthe Union as the exclusive bargaining representative of itsemployees in the above-described unit.(b)Refusing to adopt, honor, and enforce its contractwith the Union as successor to MH Equipment Co., Inc.(c) In any like or related manner interfering with,restraining or coercing its employees in the exercise of theirrights to join or assist the Union or otherwise engage inactivities protected by the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Bargain collectively upon request with the Unionand, if any understanding is reached, embody suchunderstanding in the signed agreement.(b)Honor, adopt, and enforce the contract betweenMEE as successor to MH Equipment Co., Inc., and theUnion giving retroactive effect to all clauses of saidcontract.(c) Post at its Rockford, Illinois, operation copies of theattached noticemarked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Director forSubregion 38, after being duly signed by MEE's authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to ensure that suchnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Subregion 38, inwriting, within 20 days from the date of the receipt of this349Decision, what steps the Respondent has taken to complyherewith.53 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposesa In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."5 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read-"Notify the Regional Director for Subregion 38, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively uponrequest with Lodge 1553, International Association ofMachinists and Aerospace Workers, AFL-CIO, as theexclusive bargaining representative of our employees inthe following appropriate unit:All full-time and part-timelift truckmechanics,service men, helpers, field service men, parts menand working foremen employed at our Rockfordfacility,excluding all other employees, officeclerical employees, guards, professional employ-ees and supervisors, as defined in the Act.WE WILL NOT refuse to adopt, honor and enforce ourcontract as successor to M. H. Equipment, Inc., withtheabove-named Union and covering the above-described unit.WE WILL NOT in any like or related manner interferewith, restrain or coerce our employees in the exercise oftheir rights to join or assist the Union or any otherlabor organization, or otherwise engage in activitiesprotected by the Act.WE WILL, as successor to M. H. Equipment, Inc.,honor, adopt and enforce our collective-bargainingcontract with Lodge 1553, International Association ofMachinists and Aerospace Workers, AFL-CIO, andgive effect to all clauses in the said contract retroactiveto July 9, 1971.MILWAUKEE ENGINE &EQUIPMENT CORP.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDAny questions concerning this notice or compliance withyard,Peoria, Illinois 61602, Telephone 309-673-9061,itsprovisionsmay be directed to the Board's Office,Extension 282.Savings Center Tower,10th Floor, 411 Hamilton Boule-